                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:16CR228

         vs.
                                                               ORDER ON APPEARANCE FOR
CONNOR SNEED,                                                SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on July 24, 2019 regarding a Petition for Offender
Under Supervision [63]. Kelly Steenbock represented the defendant. Susan Lehr represented the
government. The defendant was advised of the alleged violations of supervised release, right to retain
or appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before U.S. District Judge Rossiter in Courtroom No. 4,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on October
16, 2019.
        The government moved for detention based upon risk of flight and danger. The defendant did
not oppose detention at this time. The court finds that the defendant failed to meet his burden to
establish by clear and convincing evidence that he will not flee or pose a danger to any other person
or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention is granted as to risk of flight and danger and the defendant shall be detained until further
order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


        IT IS SO ORDERED.
Dated this 24th day of July, 2019.

                                         BY THE COURT:

                                         s/ Susan M. Bazis
                                         United States Magistrate Judge




                                     2
